DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 7th day of September, 2021. Claims 2-21 are pending. Claim 1 has been cancelled. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on the 15th day of October, 2021, was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 2-21 are directed to a methods and system. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Claims 2, 14 and 21, while disclosing different statutory subject matter categories, are substantially similar in scope and language.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as agreements in the form of legal documents particularly the management of a contract (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that claims 2, 14 and 21, are directed to a method and system for constructing a data-driven contract by: assembling a set of clauses comprising a set of programmable clauses and a set of natural language clauses, wherein each programmable clause is associated with programmable logic; mapping at least one integration of a plurality of integrations to each programmable clause; adding at least one clause with natural language content; and executing the data-driven contract by: receiving data using an integration mapped to a programmable clause; processing the programmable clause by executing its associated programmable logic based on the data; updating, based on the executed programmable logic, a contract state representing a compliance of the programmable clause; and cryptographically storing a history of the updated contract state. The claimed invention amounts to creating and executing a contract which is similar to the abstract idea identified in the 2019 PEG grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions such legal agreements and contracts. The limitations, substantially comprising the body of the claim, recite a process of processing drafting, modifying, storing and executing a contract between users of the system. Examiner notes that the court has been clear that inventions reciting methods of organizing human activity in the form of creating agreements such as contracts and managing interactions between people are directed to the judicial exception found in grouping “b”. Examiner notes that modifying terms, updating aspects of contracts, living agreements that are modifiable during the life of the agreement have been common in transactions between individuals well before the invention of computers. The limitations above closely follow the steps of the claims involving organizing human activity set forth in the group “b” of the 2019 PEG. Therefore, the claims recite a method of organizing human activity.
Alternatively, the invention is directed towards a mental process in that the claims are directed to observation, evaluation and analysis of contract and its clauses. The limitations above closely follow the steps of the claims involving mental processes forming a contract and keeping track of the various adjustments and concessions made during the negotiation process. This is common in negotiation and formation of contracts to maintain the fairness of the contracts. Therefore, the claims are directed to an abstract idea in the form of a mental process as defined the 2019 PEG, set forth in the group “a”. Therefore, the claims additionally recited an abstract idea in the form of mental process.
The limitations are directed to constructing a data-driven contract by: assembling a set of clauses comprising a set of programmable clauses and a set of natural language clauses, wherein each programmable clause is associated with programmable logic; mapping at least one integration of a plurality of integrations to each programmable clause; adding at least one clause with natural language content; and executing the data-driven contract by: receiving data using an integration mapped to a programmable clause; processing the programmable clause by executing its associated programmable logic based on the data; updating, based on the executed programmable logic, a contract state representing a compliance of the programmable clause; and cryptographically storing a history of the updated contract state, as drafted, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generically claimed programmable clauses, computing platforms and the internet. That is, other than generically reciting data and making data accessible to programmable clauses nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the generically recited programmable clauses, internet and computing platform, in the context of this claim encompasses a user acquiring information, mentally storing the information, analyzing the information, and mentally visualizing, or using pen and paper, writing down the information and analysis of the information. If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities grouping of abstract idea. Accordingly, the claims recites an abstract idea. 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 27), the system amounts to a “creating, executing, and managing data-driven contracts”. Accordingly, the Examiner submits claim 2, 14 and 21, recite an abstract idea based on the language identified in claim 2, 14 and 21, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as agreements in the form of legal documents particularly the management of a contract. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “system” recited at a high level of generality. Examiner notes that the various steps related to “mapping” are defined in the specification as “connecting” the various external integrations, internal integrations and the distributed ledger which merely amounts to generic computer structure defined in the specification and below. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states:
The systems and methods of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a user computer or mobile device, wristband, smartphone, or any suitable combination thereof. Other systems and methods of the embodiment can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions can be executed by computer-executable components integrated with apparatuses and networks of the type described above. The computer- readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions.

(App. Spec. ¶ 201). Accordingly, the claimed computer structure read in light of the specification can be “a machine configured to receive a computer-readable medium storing computer-readable instructions” and includes any wide range of possible devises comprising a number of components that are “well-known” and include an indiscriminate “computer” (e.g., processor, memory). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 2, 14 and 21, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 2, 14 and 21, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 3-4, 11-12, 15-16, and 20, are directed to further embellishments of the central theme of the abstract idea which is processing information in order to the modification, implementation and life of a contract as it is being formed. This is not enough, as addressed above, to provide significantly more to the claims. 
Claims 5-10, 17-19, are directed to data transmission and generic computer structure systems that implement the abstract idea as well as being directed to the specific data used by the method to implement the abstract idea and does not amount to significantly more
Claim 13 are directed to further embellishments of the contract management system which is the central theme of the abstract idea and are additionally directed to the data analyzed by the system when executing the contract and does not amount to significantly more.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160027135 to Eicks et al. (hereinafter Eicks) in view of U.S. Patent Application Publication No. 20100063892 to Keronen et al. (hereinafter Keronen) in view of U.S. Patent Application Publication No. 20150379510 to Smith. 
Referring to Claim 2, 14 and 21 (substantially similar in scope and language), Eicks discloses a method, a non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed, causing one or more processors to perform operations, and system (see at least Eicks: Abstract), comprising the instructions to: 
constructing a data-driven contract by: 
assembling a set of clauses comprising a set of programmable clauses and a set of natural language clauses, wherein each programmable clause is associated with programmable logic; and 
mapping at least one integration of a plurality of integrations to each programmable clause; 
Examiner notes that Eicks discloses a method and system that assembles a set of clauses comprising a set of programmable clauses and a set of natural language clauses, wherein each programmable clause is associated with programmable logic and mapping at least one integration of a plurality of integrations to each programmable clause (see at least Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instrument). Examiner notes that Eicks discloses that the logical structures used to create the legal instrument comprises of a set of natural language clauses (further addressed below).
constructing a data-driven contract by: 
adding at least one clause with natural language content 
Examiner notes that Eicks discloses that the logical structures used to create the legal instrument comprises of adding at least one clause with natural language content (further addressed below).
executing the data-driven contract by: 
receiving data using an integration mapped to a programmable clause; 
processing the programmable clause by executing its associated programmable logic based on the data; and
updating, based on the executed programmable logic, a contract state representing a compliance of the programmable clause 
Examiner notes that Eicks discloses receiving data using an integration mapped to a programmable clause, processing the programmable clause by executing its associated programmable logic based on the data; and updating, based on the executed programmable logic, a contract state representing a compliance of the programmable clause (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information).
cryptographically storing a history of the updated contract state
Examiner notes that Eicks discloses that the logical structures used to create the legal instrument comprises of cryptographically storing a history of the updated contract state (further addressed below).
Eicks fails to explicitly state:
a set of natural language clauses 
adding at least one clause with natural language content; and
cryptographically storing a history of the updated contract state
However, Keronen, which like Eicks talks about a method and system for instantiating and storing the electronic contract on a server, teaches it is known to provide a method and system generating an electronic contract between parties that stores and incorporates natural language clauses into the created document (see at least Keronen: ¶ 116, and 298-304). Keronen further teaches storing a history record section to track the state of the contract over time and storing that information (see at least Keronen: ¶ 203-204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of processing and incorporating natural language into contract formation and storing historical information related to the formation of a contract (as disclosed by Keronen) into the method and system for generating, storing, managing, and executing an electronic contract (as disclosed by Eicks). One of ordinary skill in the art would have been motivated to incorporate the feature of processing and incorporating natural language into contract formation and storing historical information related to the formation of a contract because it would provide an electronic commerce system, method, and apparatus capable of servicing and/or providing a wide range of possible transactions (see at least Keronen ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of processing and incorporating natural language into contract formation and storing historical information related to the formation of a contract (as disclosed by Keronen) into the method and system for generating, storing, managing, and executing an electronic contract (as disclosed by Eicks), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of processing and incorporating natural language into contract formation and storing historical information related to the formation of a contract into the method and system for generating, storing, managing, and executing an electronic contract). See also MPEP § 2143(I)(A).
Examiner notes that the combination of Eicks and Keronen fails to explicitly state:
cryptographically storing a history of the updated contract state 
Keronen teaches storing a history record section to track the state of the contract over time and storing that information (see at least Keronen: ¶ 203-204). Examiner notes that Keronen further discusses encrypting the stored transactions/tokens (see at least Keronen: ¶ 159) and storing information in a distributed fashion (see at least Eicks: ¶ 24), but for compact prosecution purposes the reference is discussed in further detail below.
Smith, which talks about a method and system enabling the development and use of Smart Contracts to configure and manage changes to data distributed via a peer to peer network for a “data supply chain., teaches it is known to provide a method and system for managing a contract over the life of the contract where the system stores the information within a blockchain and distribute ledger (see at least Smith: Abstract, ¶ 16, 41, 64, 82-85, 93, and 139: discussing the storage of information within a distributed ledger and the overall use of encrypting the information using a distributed ledger; see also Smith: ¶ 19, 22, 27, 76-85, 90, and 139-140: discussing the use of encryption keys when storing changes to the stored smart contract within the block chain ledger). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of managing a contract over the life of the contract where the system stores the information within a blockchain and distribute ledger (as disclosed by Smith) into the method and system for generating, storing, managing, and executing an electronic contract, encrypting the stored transactions/tokens, and storing information in a distributed fashion (as disclosed by the combination of Eicks and Keronen). One of ordinary skill in the art would have been motivated to incorporate the feature of managing a contract over the life of the contract where the system stores the information within a blockchain and distribute ledger because it would enable the maintenance of privacy of personal information while giving access to actionable data and implementing a fair and transparent market for data producers and data buyers to use redundant distributed ledgers of transactions on peer to peer networks (see Smith Abstract).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of managing a contract over the life of the contract where the system stores the information within a blockchain and distribute ledger (as disclosed by Smith) into the method and system for generating, storing, managing, and executing an electronic contract, encrypting the stored transactions/tokens, and storing information in a distributed fashion (as disclosed by the combination of Eicks and Keronen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of managing a contract over the life of the contract where the system stores the information within a blockchain and distribute ledger into the method and system for generating, storing, managing, and executing an electronic contract, encrypting the stored transactions/tokens, and storing information in a distributed fashion). See also MPEP § 2143(I)(A).

Referring to Claim 3, the combination of Eicks, Keronen, and Smith teaches the method of claim 2, including wherein executing the associated programmable logic further comprises executing actions that result from the programmable logic (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the logical structures comprising of actions related to the contract terms programmed within the contract itself).

Referring to Claim 4, the combination of Eicks, Keronen, and Smith teaches the method of claim 3, including wherein executing the actions comprises: a first programmable clause updating an external integration endpoint, a second programmable clause updating at least one programmable clause that is not the second programmable clause, and a third programmable clause executing a transaction with at least one distributed ledger system (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Smith: Abstract, ¶ 16, 41, 64, 82-85, 93, and 139: discussing the storage of information within a distributed ledger and the overall use of encrypting the information using a distributed ledger; see also Smith: ¶ 19, 22, 27, 76-85, 90, and 139-140: discussing the use of encryption keys when storing changes to the stored smart contract within the block chain ledger).

Referring to Claim 5, the combination of Eicks, Keronen, and Smith teaches the method of claim 2, including wherein the integration mapped to the programmable clause is an external integration that establishes an outside resource as an input of the programmable clause (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Eicks: ¶ 15, 21, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document).

Referring to Claim 6, the combination of Eicks, Keronen, and Smith teaches the method of claim 2, including wherein a second integration mapped to the programmable clause is an external integration that establishes an outside resource as an output of the programmable clause (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document).

Referring to Claim 7, the combination of Eicks, Keronen, and Smith teaches the method of claim 5, including wherein the external integration is to a network-connected device (see at least Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document).

Referring to Claim 8, the combination of Eicks, Keronen, and Smith teaches the method of claim 6, including wherein the external integration establishes connection to a first external distributed ledger system (see at least Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document; see also Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Smith: Abstract, ¶ 16, 41, 64, 82-85, 93, and 139: discussing the storage of information within a distributed ledger and the overall use of encrypting the information using a distributed ledger; see also Smith: ¶ 19, 22, 27, 76-85, 90, and 139-140: discussing the use of encryption keys when storing changes to the stored smart contract within the block chain ledger and wherein the distributed nodes/networks/servers are distinct systems all connected solely through the distributed ledger/blockchain).

Referring to Claim 9, the combination of Eicks, Keronen, and Smith teaches the method of claim 8, including further comprising mapping at least a second external integration with a second external distributed ledger system, wherein the first external distributed ledger system and the second external distributed ledger system are distinct systems (see at least Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document; see also Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Smith: Abstract, ¶ 16, 41, 64, 82-85, 93, and 139: discussing the storage of information within a distributed ledger and the overall use of encrypting the information using a distributed ledger; see also Smith: ¶ 19, 22, 27, 76-85, 90, and 139-140: discussing the use of encryption keys when storing changes to the stored smart contract within the block chain ledger and wherein the distributed nodes/networks/servers are distinct systems all connected solely through the distributed ledger/blockchain). 
 
Referring to Claim 10, the combination of Eicks, Keronen, and Smith teaches the method of claim 9, including further comprising configuring a distributed ledger script configured to be deployed to the first external distributed ledger system through the external integration (see at least Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document; see also Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Smith: Abstract, ¶ 16, 41, 64, 82-85, 93, and 139: discussing the storage of information within a distributed ledger and the overall use of encrypting the information using a distributed ledger; see also Smith: ¶ 19, 22, 27, 76-85, 90, and 139-140: discussing the use of encryption keys when storing changes to the stored smart contract within the block chain ledger and wherein the distributed nodes/networks/servers are distinct systems all connected solely through the distributed ledger/blockchain).

Referring to Claim 11, the combination of Eicks, Keronen, and Smith teaches the method of claim 2,  including wherein at least one integration of the plurality of integrations is an internal integration with a second programmable clause, and wherein executing the data-driven contract comprises the programmable clause updating the second programmable clause through the internal integration (see at least Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document; see also Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information).

Referring to Claim 12, the combination of Eicks, Keronen, and Smith teaches the method of claim 2, including further comprising accepting execution authorization by at least two parties and applying an electronic signature of the two parties to the data-driven contract (see at least Keronen: ¶ 16, 203-204, and 211: discussing the system providing a digital signature function and module).

Referring to Claim 13, the combination of Eicks, Keronen, and Smith teaches the method of claim 2, including further comprising presenting a dashboard of analytics relating to the data-driven contract (see at least Eicks: ¶ 73-77: discussing the system providing automation functions such as performing analytics related to the contract; see also Keronen: ¶ 284, and 331-332: discussing the performance of various analytics on the contract information and market information related to terms of the contracts).

Referring to Claim 15, the combination of Eicks, Keronen, and Smith teaches the non-transitory computer-readable medium of claim 14, including wherein the instructions to execute the associated programmable logic further comprise instructions to execute actions that result from the processing of the programmable logic (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the logical structures comprising of actions related to the contract terms programmed within the contract itself).

Referring to Claim 16, the combination of Eicks, Keronen, and Smith teaches the method of claim 15, including wherein executing the actions comprises: a first programmable clause updating an external integration endpoint, a second programmable clause updating at least one programmable clause that is not the second programmable clause, and a third programmable clause executing a transaction with at least one distributed ledger system (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Smith: Abstract, ¶ 16, 41, 64, 82-85, 93, and 139: discussing the storage of information within a distributed ledger and the overall use of encrypting the information using a distributed ledger; see also Smith: ¶ 19, 22, 27, 76-85, 90, and 139-140: discussing the use of encryption keys when storing changes to the stored smart contract within the block chain ledger).

Referring to Claim 17, the combination of Eicks, Keronen, and Smith teaches the non-transitory computer-readable medium of claim 14, including wherein the integration mapped to the programmable clause is an external integration that establishes an outside resource as an input of the programmable clause (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Eicks: ¶ 15, 21, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document).

Referring to Claim 18, the combination of Eicks, Keronen, and Smith teaches the non-transitory computer-readable medium of claim 14, including wherein a second integration mapped to the programmable clause is an external integration that establishes an outside resource as an output of the programmable clause (see at least Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document).

Referring to Claim 19, the combination of Eicks, Keronen, and Smith teaches the non-transitory computer-readable medium of claim 18, including wherein the external integration establishes connection to a first external distributed ledger system (see at least Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document; see also Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information; see also Smith: Abstract, ¶ 16, 41, 64, 82-85, 93, and 139: discussing the storage of information within a distributed ledger and the overall use of encrypting the information using a distributed ledger; see also Smith: ¶ 19, 22, 27, 76-85, 90, and 139-140: discussing the use of encryption keys when storing changes to the stored smart contract within the block chain ledger and wherein the distributed nodes/networks/servers are distinct systems all connected solely through the distributed ledger/blockchain).

Referring to Claim 20, the combination of Eicks, Keronen, and Smith teaches the non-transitory computer-readable medium of claim 14, including wherein an integration mapped to the programmable clause is an internal integration with a second programmable clause, and wherein the instructions to execute the data-driven contract comprise instructions to update the second programmable clause through the internal integration (see at least Eicks: ¶ 15, 21-22, 36, 40, 43-48, and 55: discussing the user of internal and external sources and data within the logical structures to be implemented into the generated document; see also Eicks: ¶ 35, 43-48, and 73-77: discusses the use of programmable and executable logical structures to generate a contract/legal instrument where the system stores the original and every update to the document throughout the life of the instrument such as determining overall compliance to the terms of the agreement; see also Eicks: Abstract, ¶ 8-9, 15, 18-19, 25-27, 29-36, 41, 43-77: discussing the various logical structures used to create the legal instruments where the structures represent a plurality of contract terms, requirements, information, etc., and the system walks the user through the creation based on inputting information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689